Title: From Thomas Jefferson to J.P.P Derieux, 28 October 1802
From: Jefferson, Thomas
To: Derieux, J.P.P.


            
              Dear Sir
              Washington Oct. 28. 1802.
            
            I recieved last night your favor of the 23d. and now inclose under cover to mr Jefferson, as you desired, this letter with the certificate requested. I have not named you a citizen of the US. because I do not know the fact, and I doubted whether it would be of service to you. I have to the certificate subjoined a passport, without subscribing in any official capacity, because in that capacity I never sign either passports or certificates. Wishing you a happy voyage, successful pursuit of your affairs and safe return to your family I pray you to accept assurances of esteem and respect.
            
              Th: Jefferson
            
          